Citation Nr: 1708271	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a colon disability, to include colon cancer, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from February 1967 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in his VA Form 9 in March 2011, but later withdrew that request in January 2015.

In May 2015, the Board remanded these matters, as well as claims of entitlement to service connection for right ear hearing loss and tinnitus for additional evidentiary development.  The Board additionally recharacterized the Veteran's claim for service connection for colon cancer to entitlement to service connection for a colon disability, to include colon cancer.  In December 2015, the RO granted service connection for tinnitus and right ear hearing loss, but continued to deny the claims of entitlement to service connection for left hear hearing loss and colon cancer secondary to herbicide exposure. 

In July 2016, the Board again remanded these matters due to missing Social Security Administration (SSA) records.

The issue of entitlement to service connection for a colon disability, to include colon cancer, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The Veteran's left ear hearing loss did not manifest during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110 , 1112, 1137, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records, relevant VA medical records, and private medical records.  After remand, the RO attempted to obtain the relevant Social Security Administration medical records, and produced a memorandum of unavailability in August 2016.  As such, the RO substantially complied with the remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Additionally, the Veteran had two VA examinations to assess his hearing loss.  The Board finds that the most recent VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for left ear hearing loss. 

II. Service Connection

The Veteran contends that he is entitled to service connection for left ear hearing loss.  Having reviewed all of the relevant evidence of record, the Board concludes that the hearing loss suffered in his left ear did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (b) (2013).

As previously noted, the Veteran contends that he is entitled to service connection for hearing loss of the left ear.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hearing loss of the left ear was not incurred in or aggravated during service, it did not manifest during the presumptive period following discharge, and is not otherwise caused by or related to military service

In service medical records fail to show that the Veteran suffered from hearing loss during his active military service.  According to the Veteran's June 1966 enlistment examination, pure tone threshold for the left ear, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000

15
0
0
5
5

According to the Veteran's January 1971 separation examination, pure tone threshold for the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000

10
5
0
0
0

The Veteran also denied having hearing loss, or ever having suffered from hearing loss, in his report of medical history associated with this examination.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385  (2013).  As such, for VA purposes, the Veteran was not suffering from left ear hearing loss at his time of separation.

Likewise, post-service medical records fail to demonstrate that the Veteran suffered from hearing loss within one year of his separation from active duty, or, that he currently suffers from left ear hearing loss that manifested as a result of military service.  The first evidence of record suggesting left ear hearing loss is the Veteran's claim received in October 2009.  The Veteran did not indicate when he believed his hearing loss first began and he denied having received any treatment for hearing loss.

The Veteran underwent a January 2010 VA audiometric examination in January 2010.  On the authorized audiological evaluation, pure tone thresholds, in dB, were found to be:




HERTZ



500
1000
2000
3000
4000

15
15
25
40
50

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.

The examiner opined that the Veteran's left ear hearing loss was less likely than not caused by or a result of acoustic trauma during military service.  The opinion, however, was found to be inadequate, and the Veteran was subsequently afforded a second VA audiometric examination in December 2015.  On the authorized audiological evaluation, pure tone thresholds, in dB, were found to be:





HERTZ



500
1000
2000
3000
4000
LEFT2525455060
25
25
45
50
60

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.


The examiner reasoned that it was less likely than not that this condition was caused by or a result of noise exposure in the military.  The induction and separation audiograms indicate normal hearing in the left ear without a significant threshold shift.  Records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  There was no record of complaint or treatment of the claimed condition in the service records.  The Institute of Medicine concluded that based on current knowledge of cochlear physiology that there was not sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  Therefore, the Institute of Medicine stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on the objective evidence (audiograms), an audiologist can conclude that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure. 

The Board recognizes that the Veteran believes his left ear hearing loss manifested as a result of in-service noise exposure.  While the Board is sympathetic to the Veteran's claim, he has not presented any evidence to demonstrate that he has the requisite training or expertise to offer a medical opinion linking hearing loss to noise exposure approximately 40 years earlier.  Further, the Veteran has not alleged that hearing loss began within one year of separation, or that he has suffered chronic symptoms since this time.  The Board finds the evidence provided by the VA examiner more probative as to the issue of the etiology of the Veteran's left ear hearing loss.

The preponderance of the above evidence demonstrates that the Veteran's current hearing loss did not manifest during, or as a result of, active military service.  The record demonstrates hearing within normal parameters in the Veteran's left ear during military service.  There is no competent or credible evidence of record linking hearing loss to service and the Veteran has not alleged that this condition arose during military service or that it has been chronic since military service. Finally, the December 2015 VA examiner concluded that it was less likely as not that this condition manifested as a result of military service, noting the normal separation examination findings and prolonged period following service before hearing loss was present.  As such, the Board concludes that the Veteran's left ear hearing loss is not service connected.


ORDER

The claim of entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board regrets the added delay, but additional development of the evidence is required regarding the Veteran's claim for a colon disability, to include colon cancer.

The Veteran contends that he was exposed to an herbicide agent while serving during the Vietnam War, which caused his colon disability.  A VA examination was afforded to the Veteran, but the Board finds that the medical opinion is inadequate for the purposes of adjudication.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must contain not only clear conclusions with supporting facts, but also a reasonable medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the only rationale provided by the examiner was that the diagnosis for colon polyps occurred in 2009, and that the condition is not an Agent Orange presumptive condition.  See March 2016 C&P Opinion.  The examiner does not provide an adequate rationale for his conclusion, nor does he address the possibility of direct service connection as the Veteran also asserted in his February 2010 Notice of Disagreement that the disability could be related to his use of cleaning solvents.  For this reason, the Board finds the etiological opinion inadequate and another medical opinion is necessary to adjudicate the claim.

Furthermore, according to the Veteran's Service Treatment Records, he served at Ubon Royal Thai Air Force Base (RTAFB) from May 1968 to June 1969.  The Veteran also asserted that he was briefly in Vietnam while repairing an airplane for which he earned a commendation.  VA acknowledges use of herbicide agents near the air base perimeter at Ubon RTAFB.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b.  Furthermore, the herbicide agent presumption has also been applied to veterans who worked on airplanes that carried and distributed herbicide agents during Vietnam.  The RO determined that the presumption of herbicide agent exposure did not apply to the Veteran as he did not serve in-country, but instead served in Thailand.  The RO did not appear to investigate whether the Veteran served in-country, near the perimeter of Ubon RTAFB, or if he potentially came into contact with herbicide agents through his work as an Aircraft Pneudralic Repairman.  As such, the RO did not fully determine whether the Veteran is entitled to the presumption of herbicide exposure due to his service in Thailand during the Vietnam War.
The Board recognizes that a condition of the colon is not a disability that has been found to be presumptively related to exposure to herbicide agents, such as Agent Orange.  38 C.F.R § 3.309(e).  Nonetheless, service connection can still be awarded for such a condition if it is medically found to be at least as likely as not due to such exposure.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to attempt to obtain all approximate dates and locations regarding his service during the Vietnam War, including the nature of his alleged exposure to herbicidal agnents, such as Agent Orange, to includeperimeter duty while serving in Taiwan at the Ubon Air Force Base.

2.  The AOJ should make all reasonable attempts to verify the location of the Veteran's service by consulting his personnel records, the Joint Services Records Research Center (JSRRC) or other relevant agencies to determine whether he qualified for the herbicide agent presumption pursuant to definitions provided in the VA Adjudication Manual.  The AOJ may consult evidence of daily work duties, performance evaluation reports, or other credible evidence, including lay statements.  The AOJ should determine if: 
a) the Veteran was present in Vietnam at any time during his service;

   b) if the Veteran served at Ubon RTAFB; 

c) if the Veteran's military occupational specialty (MOS) involved work near the air base perimeter; 

d) or if the Veteran's MOS involved work on airplanes that carried and/or distributed herbicidal agents to include Agent Orange.

3.  The AOJ should make all reasonable attempts to obtain the Veteran's outstanding medical records from Bay Pines VA Medical Center since November 2016.  If these additional records cannot be found, the AOJ should prepare a memorandum of unavailability detailing the efforts made to obtain them.

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded another VA examination to determine the current nature and etiology of his colon disability, to include colon cancer.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should: 

a) identify the nature and etiology of the Veteran's colon disability; 

b) if the Veteran is not diagnosed with colon polyps, reconcile the differing medical opinions of record concerning his disability; and  

c) opine as to whether it is at least as likely as not (a 50% or greater probability) that any diagnosed colon disability is related to the Veteran's active service.  

d) The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a colon disability, to include colon cancer.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


